Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (10,497,250 B1) in view of Akerman et al (US2014/0236678).

Regarding claim 1, 8, and 14, Hayward discloses a system for developing a geographic agnostic machine learning model, the system comprising: 	at least one processor programmed or configured to:		select transaction data associated with payment transactions conducted by a plurality of users (Hayward Fig. 4 item 408; col. 32 ll. 25-42 insurance claims (to be paid or having been paid) of customers from historical database are used for training machine learning model),		 

format the first transaction data associated with payment transactions conducted by a plurality of users to provide geographic agnostic transaction data associated with payment transactions (the transaction data associated with the claim payment transactions are formatted by converting them to a currency and inflation-neutral format as discussed in col. 30, lines 44-48. Each currency is utilized in a different geographical area. Converting currency to a currency neutral format and inflation which is specific to a geographical area to neutral format also creates a geographically neutral data, thereby creating geographically agnostic data, col. 33, lines 24-27).		generate a geographic agnostic machine learning model using training data, wherein the training data comprises the geographic agnostic transaction data associated with payment transactions (Hayward, the neural network unit 450 is a machine learning model and it is geographically agnostic as it is created using geographically agnostic data. As discussed in col. 32, lines 37-43, each insurance claim is processed by training unit 452 to train a neural network, which is a machine learning network.)		generate a generalization layer based on data associated with macro- economic factors of the first geographic area and data associated with macro-economic factors of the second geographic area (As discussed in col. 30, lines 41-46,  the claim analysis unit 420 is a generalization layer in that it generalizes the various insurance claims to make the data amounts currency and inflation neutral and therefore generalizing the data to make it comparable. Inflation is a macroeconomic factor);		apply an input to the generalization layer to provide an output of the generalization layer (As shown in Fig. 4, an input from the input data 402 is fed to the input analysis unit 420, which is the generalization layer, and produces an output as shown as the arrow feeding into the neural network unit 450).; and 
		provide the output of the generalization layer as an input to the geographic agnostic machine learning model (As shown in Fig. 4, the output of the generalization layer 420 is fed into the geographic agnostic machine learning model of 450 as an input).

Hayward does not explicitly disclose wherein the transaction data comprises first transaction data associated with payment transactions conducted by a first plurality of users in a first geographic area and second transaction data associated with payment transactions conducted by a second plurality of users in a second geographic area and format the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area to provide geographic agnostic transaction data associated with payment transactions.

Akerman explicitly discloses wherein the transaction data comprises first transaction data associated with payment transactions conducted by a first plurality of users in a first geographic area and second transaction data associated with payment transactions conducted by a second plurality of users in a second geographic area (Akerman, paragraph [0032] the system of Akerman selects and aggregates transaction data  made by account holders or users in at least two geographical regions) and format the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area to provide geographic agnostic transaction data associated with payment transactions ([159] the system of Akerman formats the transaction data  of the users in the at least two regions (identified via zip plus 4 postal codes) by normalizing the transaction data of the users in the first region and normalizing the transaction data of the users in the second region to make the data geographically agnostic).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Hayward to include wherein separating two groups by geography and normalizing the data as taught by Akerman. The suggestion/motivation for doing so would have been that separating two groups by geography and normalizing the data provides data that is comparable. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Akerman with Hayward.
 
 
Regarding claim 2, Hayward discloses the system of claim 1, wherein the at least one processor is further programmed or configured to: 	determine a classification of the input using the geographic agnostic machine learning model (As discussed in col. 35, lines 22-26, the output of the neural network machine learning model is a label or classification indicating risk).

Regarding claim 3, the combination of Hayward and Akerman discloses the system of claim 1, wherein the at least one processor is further programmed or configured to: 	optimize the geographic agnostic machine learning model after generating the geographic agnostic machine learning model (Hayward, col. 32, lines 54-64).

Regarding claim 4, the combination of Hayward and Akerman discloses the system of claim 1, wherein, when formatting the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area, the at least one processor is programmed or configured to: 	normalize the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Ackerman, paragraph 159).

Regarding claim 5, the combination of Hayward and Akerman discloses the system of claim 4, wherein, when normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area, the at least one processor is programmed or configured to: 	perform a normalization technique on the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Ackerman, paragraph 222).

Regarding claim 6, the combination of Hayward and Akerman discloses the system of claim 4, wherein, when normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area, the at least one processor is programmed or configured to: 	normalize feature data associated with one or more features associated with payment transactions conducted by the first plurality of users in the first geographic area and feature data associated with one or more features associated with payment transactions conducted by the second plurality of users in the second geographic area (Akerman, “transaction amount” is the feature normalized, paragraph 234).

Regarding claim 7, the combination of Hayward and Akerman discloses the system of claim 4, wherein, when normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area, the at least one processor is programmed or configured to: 	perform a de-weighting technique on the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Hayward, col. 33, lines 16-21).

Regarding claim 9, the combination of Hayward and Akerman discloses the computer program product of claim 8, wherein the one or more instructions further cause the at least one processor to: 	optimize the geographic agnostic machine learning model after generating the geographic agnostic machine learning model (Hayward, col. 32, lines 54-64).

Regarding claim 10, the combination of Hayward and Akerman discloses the computer program product of claim 8, wherein the one or more instructions that cause the at least one processor to format the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area cause the at least one processor to: 	normalize the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Ackerman, paragraph 159).

Regarding claim 11, the combination of Hayward and Akerman discloses the computer program product of claim 10, wherein the one or more instructions that cause the at least one processor to normalize the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area cause the at least one processor to: 	perform a normalization technique on the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Ackerman, paragraph 222).

Regarding claim 12, the combination of Hayward and Akerman discloses the computer program product of claim 10, wherein the one or more instructions that cause the at least one processor to normalize the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area, cause the at least one processor to: 	normalize feature data associated with one or more features associated with payment transactions conducted by the first plurality of users in the first geographic area and feature data associated with one or more features associated with payment transactions conducted by the second plurality of users in the second geographic area (Akerman, “transaction amount” is the feature normalized, paragraph 234).

Regarding claim 13, the combination of Hayward and Akerman discloses the computer program product of claim 10, wherein the one or more instructions further cause the at least one processor to normalize the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area cause the at least one processor to: 
	perform a de-weighting technique on the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Hayward, col. 33, lines 16-21).

Regarding claim 15, the combination of Hayward and Akerman discloses the computer-implemented method of claim 14, wherein formatting the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area comprises: 	normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Ackerman, paragraph 159).

Regarding claim 16, the combination of Hayward and Akerman discloses the computer-implemented method of claim 15, wherein normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area comprises: 	performing a normalization technique on the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area, wherein the normalization technique comprises: a Z-score technique, a binning technique, a min-max normalization technique, or any combination thereof (A min-max normalization technique is utilized by Hayward, col. 37, lines 12-14).

Regarding claim 17, the combination of Hayward and Akerman discloses the computer-implemented method of claim 15, wherein normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area comprises: 
	normalizing one or more features associated with payment transactions conducted by the first plurality of users in the first geographic area and one or more features associated with payment transactions conducted by the second plurality of users in the second geographic area (Akerman, “transaction amount” is the feature normalized, paragraph 234).

Regarding claim 18, the combination of Hayward and Akerman discloses the computer-implemented method of claim 15, wherein normalizing the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area comprises: 	performing a de-weighting technique on the first transaction data associated with payment transactions conducted by the first plurality of users in the first geographic area and the second transaction data associated with payment transactions conducted by the second plurality of users in the second geographic area (Hayward, col. 33, lines 16-21).

Regarding claim 19, the combination of Hayward and Akerman discloses the computer-implemented method of claim 14, further comprising: 	optimizing the geographic agnostic machine learning model after generating the geographic agnostic machine learning model (Hayward, col. 32, lines 54-64).

Regarding claim 20, the combination of Hayward and Akerman discloses the computer-implemented method of claim 14, further comprising: 

	applying an input to the generalization layer to provide an output of the generalization layer (As shown in Fig. 4, an input from the input data 402 is fed to the input analysis unit 420, which is the generalization layer, and produces an output as shown as the arrow feeding into the neural network unit 450); and providing the output of the generalization layer as an input to the geographic agnostic machine learning model (As shown in Fig. 4, the output of the generalization layer 420 is fed into the geographic agnostic machine learning model of 450 as an input).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISA M RICE/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669